Citation Nr: 0007056	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Determination of the appropriate evaluation for service-
connected residuals, right inguinal hernia repair, currently 
evaluated as noncompensably disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral ankle 
disorder.

4.  Entitlement to service connection for residuals of back 
injury.

5.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1983.  He was subsequently a member of the Army Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO: (1) granted 
service connection for residuals, right inguinal hernia 
repair and assigned a noncompensable disability evaluation, 
(2) denied service connection for residuals of back injury, 
(3) denied service connection for residuals of head injury, 
(4) denied service connection for bilateral ankle disorder, 
(5) denied service connection for residuals of right leg 
injury, (6) denied reopening the claim for service connection 
for bilateral knee disorder, and (7) denied reopening the 
claim for service connection for residuals right wrist 
injury.  The Board remanded these claims in January 1996.  
The requested development has been accomplished, and the case 
has been returned to the Board for further appellate review. 

The Board notes that the appellant had perfected appeals as 
to the claim for service connection for residuals of right 
leg injury and the petition to reopen the claim for service 
connection for residuals of right wrist injury.  However, 
while those claims were in remand status, the RO granted 
service connection for residual scar, right leg injury, and 
for residuals of right wrist injury and assigned 
noncompensable and 10 percent disability evaluations 
respectively.  The appellant has not filed a notice of 
disagreement as to the grant of service connection for the 
residuals scar, right leg injury, and residuals of right 
wrist injury, and thus those issues are no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).


FINDINGS OF FACT

1.  Residuals, right inguinal hernia repair, is manifested by 
no recurrent right inguinal hernia and a well-healed scar.

2.  Service connection for bilateral knee disorder was denied 
by the RO in a January 1984 rating decision.  The appellant 
did not appeal that decision.

3.  The appellant has submitted medical evidence of a 
diagnosis of degenerative changes in the bilateral knee, 
which must be considered in order to fairly decide the merits 
of the claim.

4.  Competent evidence of a nexus between the diagnosis of 
degenerative changes in bilateral knee and service is not of 
record.

5.  Competent evidence of a diagnosis of bilateral ankle 
disorder is not of record.

6.  Competent evidence of a nexus between the diagnosis of 
degenerative changes in the lumbar spine and service is not 
of record.

7.  Competent evidence of a diagnosis of residuals of head 
injury is not of record.


CONCLUSIONS OF LAW

1.  Residuals, right inguinal hernia repair, is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7338 (1999).

2.  The January 1984 rating decision, which denied service 
connection for bilateral knee disorder, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

3.  New and material evidence has been submitted to reopen 
the claim for service connection for bilateral knee disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1999).

4.  The claim for service connection for bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for bilateral ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for residuals of back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for residuals of head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of the appropriate evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 0 percent for residuals, right 
inguinal hernia repair, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Board has continued the issue as 
"determination of the appropriate evaluation" since service 
connection has been granted in the rating decision on appeal, 
and the appellant seeks a higher evaluation than the one 
assigned by the RO.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed the issue, 
and the law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service medical records reveal that the appellant underwent a 
right inguinal herniorrhaphy in June 1981.  There were no 
complications, and the incision healed without infection.  
The appellant underwent a VA examination in December 1983.  
Examination of the abdomen revealed no masses or tenderness 
and a right inguinal herniorrhaphy scar.  In August 1984 and 
July 1990 reports of medical examination, clinical 
evaluations of the abdomen and viscera were normal.  The 
appellant was hospitalized in February 1992 at a VA facility 
for complaints unrelated to the residuals of right inguinal 
hernia.  Examination of the abdomen was soft and nontender 
and nondistended.  There were no hepatosplenomegaly, masses, 
or bruits.

The appellant underwent a VA examination in July 1998.  The 
appellant reported that he had intermittent groin pain.  He 
further reported that he would get stabbing pains which are 
constant in the right groin area.  The VA examiner stated 
that the appellant had a well-healed right inguinal hernia 
scar without any evidence of recurrent herniation nor any 
distinct tenderness.  There was no evidence of infection or 
erythema.  The VA examiner entered an impression of status 
post right inguinal hernia repair with what appeared to be an 
adequate result.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

An inguinal hernia, not operated but remediable, or small, 
reducible or without true hernia protrusion warrants a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7338 (1999).  A postoperative, recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt warrants a 10 percent disability evaluation.  
Id.  A small, postoperative recurrent, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible will be warrants a 30 percent disability 
evaluation.  Id.  Finally, a large, postoperative, recurrent 
hernia, which is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable 
warrants a 60 percent disability evaluation.  Id.  Ten 
percent will be added for bilateral involvement, provided 
that the second hernia is compensable.  Id.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent is to be added for the second hernia only if the 
latter is of compensable degree.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for residuals, right inguinal hernia 
repair.  Since the appellant underwent the herniorrhaphy in 
service, he has had no complication or recurrences of the 
right inguinal hernia.  When examined in December 1983, 
August 1984, July 1990, and February 1992, the appellant's 
abdomen and viscera were noted to be normal.  In July 1998, 
the VA examiner made a specific finding that the appellant 
had a well-healed right inguinal hernia scar without any 
evidence of recurrent herniation nor any distinct tenderness.  
He stated that there was no evidence of infection or 
erythema.  This is indicative of no more than a 
noncompensable evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Code 7338.

An evaluation in excess of 0 percent is not warranted.  There 
has been no evidence, and the appellant has not asserted, 
that the appellant has had recurrent herniation, or an 
unoperated irremediable hernia, or an inoperable hernia, 
which is not well supported under ordinary conditions and not 
readily reducible, to warrant a compensable evaluation.  See 
id.  Without any evidence of a recurrence of an inguinal 
hernia, a compensable evaluation is not warranted.  See id.

As to the appellant's scar from the right inguinal hernia 
repair, the Board finds that a separate, compensable 
evaluation is not warranted.  A 10 percent disability 
evaluation is warranted for superficial scars which are 
poorly nourished and have repeated ulcerations, which are 
tender and painful on objective demonstration, or which limit 
the function of the body part that they affect.  38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  Here, 
although the appellant has reported stabbing pains in his 
right groin, he has not reported any complaints as to the 
scar on his abdomen.  Additionally, the VA examiner stated in 
the July 1998 examination report that there was no distinct 
tenderness.  Thus, the evidence of record has not established 
that a separate 10 percent evaluation would be in order for 
the appellant's scar on his abdomen from the right 
herniorrhaphy.  See id.

The appellant is competent to report his symptoms.  The 
appellant reported at the time of the July 1998 examination 
that he had stabbing pains in his right groin area.  However, 
even taking his statements into account, the objective 
medical findings do not warrant an evaluation in excess of 0 
percent.  The Board attaches greater probative weight to the 
opinions provided by competent professionals skilled in the 
evaluation of disability, than the appellant's report of 
constant pain in his right groin area.  There is no evidence 
of recurrence of an inguinal hernia to warrant a compensable 
evaluation.  The preponderance of the evidence is against his 
claim for an increased evaluation for residuals, right 
inguinal hernia repair, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  New and material evidence

In a January 1984 rating decision, the RO denied service 
connection for bilateral knee disorder.  At that time, the 
evidence of record were service medical records, a VA medical 
record, and the appellant's application for benefits.  In the 
rating decision, the RO stated that service connection for 
bilateral knee disorder was not warranted because the 
appellant had failed to bring forth current evidence of 
bilateral knee disorder.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  The appellant's claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under this holding, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1999).  Id.  Second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Id.  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  Id.

Since the January 1984 rating decision, the appellant has 
brought forth current evidence of bilateral knee disorder.  
Specifically, in a July 1998 VA examination report, the 
examiner stated that the appellant had arthritis in both 
knees.  Without addressing additional evidence submitted by 
the appellant in support of his claim, which has little 
bearing on the outcome of this case, the Board finds that the 
July 1998 VA examination report, which shows a diagnosis of 
arthritis of both knees is new, as it was not part of the 
record at the time of the January 1984 rating decision, and 
is not cumulative of other evidence available at that time.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the January 1984 rating decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus provides a basis 
to reopen the appellant's claim for entitlement to service 
connection for bilateral knee disorder.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  Because the Board has determined 
that the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a), it will adjudicate the claim on a 
de novo basis along with the other claims for service 
connection.  See Winters, 12 Vet. App. at 206.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as arthritis, 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant did not serve during a 
time of war, thus entitlement to application of 38 U.S.C.A. 
§ 1154(b) (West 1991) is not warranted.

Service medical records reveal that the appellant complained 
of bilateral knee pain.  He fell off a vehicle in 1980 and 
reported right and left knee pain.  During service, he was 
diagnosed with bilateral knee pain, tendinitis in the 
bilateral knee, and patellofemoral joint syndrome, 
bilaterally.  The appellant injured his left ankle in 1980 
and injured the right ankle in 1981.  He was diagnosed with 
ankle sprain following the right ankle injury.  The appellant 
began reporting back pain in 1979 and reported low back pain 
intermittently during service following that time.  He was 
diagnosed with muscle strain.

The appellant sustained a head injury in 1979.  At that time, 
the appellant sustained a small laceration to his forehead.  
In 1980, the appellant was hit on the forehead with a ring 
and complained of headaches.  The examiner entered a 
diagnosis of headaches.  In 1982, the appellant reported an 
injury to his head while playing basketball.  He stated that 
he saw double at the time and again while playing cards.  The 
examiner stated that the appellant was alert, oriented times 
three and coordinated.  It was noted that skull series taken 
were negative.  The service medical records reveal that he 
was diagnosed with migraine headaches, tension headaches, 
headaches, and sinus headaches at varying times.

The appellant underwent a VA examination in December 1983.  
Examination of the head, face, and neck was normal.  The VA 
examiner noted that the appellant was well built and well 
muscled.  The appellant was able to squat easily and lean 
over to touch his toes.  The spine showed normal alignment 
and no muscle spasms.  The appellant had full range of 
motion, and straight leg raising was negative.  Deep tendon 
reflexes were equal and sluggish.  There was no sensory or 
motor changes in the lower extremities.  The knees had 
grossly normal appearance and no swelling.  The knees had 
full range of motion and no crepitance.  There was a slight 
amount of mobility present in each knee.  The diagnoses were 
recurrent arthralgia of the knees and intermittent low back 
discomfort.

Post service military medical records reveal that the 
appellant reported back pain, and bilateral knee pain.  
History of knee injury was also recorded.  In August 1984 and 
July 1990 report of medical examination, clinical evaluations 
of the appellant's head, lower extremities, and spine and 
other musculoskeletal system were normal.

The appellant underwent a VA examination in July 1998.  He 
reported chronic low back pain, history of spraining both his 
ankles, and history of bilateral knee injury.  Upon physical 
examination, the VA examiner stated that the appellant had 
30 degrees of flexion, no active extension, 20 degrees of 
rotation, 20 degrees of bending to the left, and 20 degrees 
of bending to the right.  The VA examiner noted that the 
appellant's effort at range of motion was poor.  All reflexes 
were 2+ and symmetrical.  Motor strength was 4/5 in the lower 
extremities.  The right knee had range of motion of 0 degrees 
to 140 degrees.  The VA examiner stated that the appellant 
had bilateral quadriceps atrophy.  The right knee was 
ligamentously stable with 1-2+ effusion.  The VA examiner 
stated that the appellant had positive patellar tilt with 
adequate mobility and excursion.  The ankles showed 
approximately 10 degrees of dorsiflexion, 45 degrees of 
plantar flexion, 25 degrees of inversion, and 8 to 10 degrees 
of eversion.  The VA examiner noted that the appellant had 
brought x-rays with him.  Lumbar films showed some early 
degenerative changes.  The knees showed mild degenerative 
disease with some patellar spurring.  Ankle x-rays taken at 
the time of the examination revealed no evidence of 
abnormalities.

The relevant impressions were chronic low back pain without 
focal neurologic involvement; cartilage disorder, right knee, 
with mild effusion and significant quadriceps dysfunction; 
and bilateral ankle pain without evidence of radiologic 
abnormalities and a well-preserved range of motion.  The VA 
examiner stated that his overall impression was that his back 
was not related to any specific service-related disability.  
He stated that the majority of examination seemed to be more 
consistent with deconditioning.  The VA examiner opined that 
the ankle discomfort did not appear to be related to any 
specific incident and that knee arthritis was present in both 
knees but most likely not related to the fall sustained while 
on active duty.

A.  Bilateral knee disorder

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
bilateral knee disorder is not well grounded.  See Caluza, 
supra.  The appellant has reported that he had bilateral knee 
pain while in service, which he is competent to allege and 
which is substantiated by the service medical records.  
Additionally, the appellant has brought forth competent 
evidence of a diagnosis of degenerative changes in bilateral 
knee.  However, he has not brought forth competent evidence 
of a diagnosis of degenerative changes within one year 
following service or of a nexus between the diagnosis of 
degenerative changes in bilateral knee and service.  In fact, 
there is evidence to the contrary.  When examined in July 
1998, the VA examiner stated that the findings of arthritis 
in the knees was "most likely not related to the fall 
sustained while on active duty."  Thus, without competent 
evidence of a diagnosis of degenerative changes in bilateral 
knee within one year following service or of nexus between 
the diagnosis of degenerative changes in bilateral knee and 
service, the claim for service connection for bilateral knee 
disorder is not well grounded.  See Caluza, supra.

Additionally, although the appellant has stated that he has 
had knee problems since service and that his current knee 
problems are related to the injuries he sustained in service, 
he is not competent to provide the necessary nexus between 
the current diagnosis and service.  See Espiritu, 4 Vet. App. 
at 494.  Since the current diagnosis for which the appellant 
seeks service connection is degenerative changes of bilateral 
knee, he is not competent to allege that inservice injuries 
are related to the current diagnosis of degenerative changes 
of bilateral knee.  See Savage, 10 Vet. App. at 494 citing 
Epps v. Brown, 9 Vet. App. 341 (1996); Slater v. Brown, 9 
Vet. App. 240, 243 (1996) (medical evidence is needed to 
provide causal nexus between veteran's inservice injury and 
arthritis of the cervical spine).

Thus, the Board finds that in the absence of medical evidence 
that the diagnosis of degenerative changes in the bilateral 
knee is related to service, the claim must be denied as not 
well grounded.

The Board notes that although it considered the appellant's 
claim on a de novo basis, the appellant has not been 
prejudiced by such adjudication, as the claim would fail 
under both standards.  See Winters v. West, 12 Vet. App. 203, 
208 (1999) (citing Laruan v. West, 11 Vet. App. 80, 81, 86 
(1998) (en banc) and Edenfield v. Brown, 8 Vet. App. 384, 
389, 391 (1995) (en banc)); see generally Bernard v. Brown, 
4 Vet. App. 384 (1993).

B.  Bilateral ankle disorder

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
bilateral ankle disorder is not well grounded.  See Caluza, 
supra.  Specifically, the appellant has not brought forth 
evidence of a current diagnosis of bilateral ankle disorder.  
The service medical records reveal that the appellant 
sustained injuries to both his ankles while in service.  
However, since service, he has not brought forth competent 
evidence of a current diagnosis of bilateral ankle disorder.  
When examined in July 1998, the VA examiner stated that the 
diagnosis was bilateral ankle pain without evidence of 
radiologic abnormalities and a well-preserved range of 
motion.  However, a diagnosis of bilateral ankle pain is not 
a disability due to disease or injury for which service 
connection may be granted.  Service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty . . . ."  38 U.S.C.A. §§ 1110, 1131.  The diagnosis 
of ankle pain does not establish that there is an underlying 
ankle disability resulting from in- service injury or a 
disease.  See id.  Absent in- service disease or injury, 
service connection may not be granted and thus the claim for 
service connection for bilateral ankle disorder is not well 
grounded and must be denied. 

Although the appellant has stated that he currently suffers 
from bilateral ankle disorder, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  Further, assuming that the 
appellant is claiming that there is current bilateral ankle 
disorder, he is a lay person and his opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The appellant's own, unsupported opinion does not give rise 
to a well-grounded claim.  Id. 

C.  Residuals of back injury

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
residuals of back injury is not well grounded.  See Caluza, 
supra.  The appellant has reported that he had back pain 
while in service, which he is competent to allege and which 
is substantiated by the service medical records.  
Additionally, the appellant has brought forth competent 
evidence of a diagnosis of degenerative changes in lumbar 
spine.  However, he has not brought forth competent evidence 
of a diagnosis of degenerative changes within one year 
following service or of a nexus between the diagnosis of 
degenerative changes in the lumbar spine and service.  In 
fact, there is evidence to the contrary.  When examined in 
July 1998, the VA examiner stated that the appellant's back 
discomfort was not related to any specific service-related 
disability.  Thus, without competent evidence of a diagnosis 
of degenerative changes in the lumbar spine within one year 
following service or of nexus between the diagnosis of 
degenerative changes in the lumbar spine and service, the 
claim for service connection for residuals of back injury is 
not well grounded.  See Caluza, supra.

Additionally, although the appellant has stated that he has 
had back problems since service and that his current back 
problems are related to the complaints of back pain in 
service, he is not competent to provide the necessary nexus 
between the current diagnosis and service.  See Espiritu, 4 
Vet. App. at 494.  Since the current diagnosis for which the 
appellant seeks service connection is degenerative changes of 
the lumbar spine, he is not competent to allege that 
inservice injuries are related to the current diagnosis of 
degenerative changes of the lumbar spine.  See Savage, 10 
Vet. App. at 494 citing Epps v. Brown, 9 Vet. App. 341 
(1996); Slater v. Brown, 9 Vet. App. 240, 243 (1996) (medical 
evidence is needed to provide causal nexus between veteran's 
inservice injury and arthritis of the cervical spine).

Thus, the Board finds that in the absence of medical evidence 
that the diagnosis of degenerative changes in the lumbar 
spine is related to service, the claim must be denied as not 
well grounded.

D.  Residuals of head injury

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
residuals of head injury is not well grounded.  See Caluza, 
supra.  The appellant claims that he developed headaches as a 
result of in-service head injury.  His service medical 
records do, in fact, show that he sustained head injury in 
1979, 1980 and 1982.  A skull series performed in connection 
with the last injury was negative.  Service medical records 
also reflect that he was diagnosed with tension headaches, 
migraine headaches, and sinus headaches.  There is also post- 
service medical evidence of headaches.

However, the appellant has not brought forth competent 
evidence of a current diagnosis of residuals of head injury.  
There are no post service records which reveal a competent 
diagnosis of residuals of a head injury.  There is also no 
medical opinion linking any current headaches to in- service 
head injury.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of a current residuals of head injury or injuries, 
the Board must deny it as not well grounded.  Id.; see also 
Caluza, supra.

Although the appellant has stated that he currently suffers 
from headaches as a result of a head injury in service, it 
has not been shown that he possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.  
Further, assuming that the appellant is claiming that there 
are current residuals of head injury, he is a lay person and 
his opinion is not competent.  See Layno, 6 Vet. App. at 470.  
The appellant's own, unsupported opinion does not give rise 
to a well-grounded claim.  Id. 

E.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1993 and a supplemental 
statement of the case in November 1999.  Additionally, the 
Board remanded the claims for additional records and a VA 
examination.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).



ORDER

Entitlement to a compensable evaluation for residuals, right 
inguinal hernia repair, is denied. 

Service connection for bilateral knee disorder is denied.

Service connection for bilateral ankle disorder is denied.

Service connection for residuals of back injury is denied.

Service connection for residuals of head injury is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

